Per Curiam,
The complaint of the appellants at the time this quo warranto proceeding was instituted was that the appellees were unlawfully holding offices, and the writ was invoked to oust them therefrom. On January 1, 1917, the term of the office to which each of them had been elected expired, and, when this appeal was argued, at a later *329date, the question involved was purely academic. The facts are either admitted or undisputed, but we could not enter judgment of ouster, for the reason stated, even if there were merit in appellants’ contention.
Judgment affirmed.